Citation Nr: 1720159	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-05 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to July 13, 2009, for the grant of service connection for PTSD.

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a March 2017 informal hearing presentation, the Veteran's representative requested a remand to determine whether the Veteran's alcohol use disorder is service-connected. The Board notes that an August 2014 rating decision denied service connection for an alcohol use disorder. If the Veteran desires to reopen the claim for service connection of an alcohol use disorder, he is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation, inability to establish and maintain effective relationships, depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.

2. The Veteran's original claim for service connection for PTSD was received by VA on December 28, 2005; the claim was denied in a final January 2007 unappealed rating decision.

3. VA received the Veteran's application to reopen his claim of service connection for PTSD on July 13, 2009.

4. In an August 2010 rating decision, the RO reopened the Veteran's claim of service connection for PTSD based upon new evidence of a diagnosis of PTSD, and granted service connection for PTSD effective July 13, 2009, the date of receipt of the Veteran's petition to reopen.

5. The evidence of record does not demonstrate that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for assignment of an increased disability rating in excess of 50 percent for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an effective date prior to July 13, 2009, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).

3. The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA's duty to notify was accomplished in October 2009 and December 2013 letters. In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating and effective date were assigned in the August 2010 rating decision on appeal. As the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required for that issue because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA treatment records are in the file. As such, the Board finds the duty to assist with obtaining medical records has been satisfied. 

The Board notes that the Veteran was afforded VA examinations in August 2010, April 2012, April 2014, and March 2016. See 38 C.F.R. § 3.159(c)(4). The opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file. These examiners obtained an accurate history and listened to the Veteran's assertions. The examiners laid a factual foundation and reasoned basis for the conclusions that were reached. Therefore, the Board finds that the examinations are adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran's representative contends, in a March 2017 informal hearing presentation, that the most recent VA examination considered in determining the severity of the Veteran's PTSD no longer represents the Veteran's current disability level. The representative requests remand for an updated examination. The representative contends, on the Veteran's behalf, that the Veteran's disabilities have increased in severity to include panic attacks, suicidal ideation, and problems with relationships due to depression, anger, and social isolation. Upon review of the record, the Board does not believe additional development is necessary.  Indeed, as discussed below, the Board is granting an increased rating to 70 percent for PTSD based in large part on such symptoms as described by the Veteran's representative, to specifically include the presence of recurring suicidal ideation.  With the grant of a 70 percent disability rating herein, the schedular evaluation contemplates all of these symptoms.  Notably, the Veteran has not suggested that his PTSD has worsened to the point where it manifests in symptoms indicative of total occupational and social impairment, warranting the assignment of a 100 percent rating.  Thus, a remand for an updated PTSD examination would is not necessary.   

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Increased Rating

Relevant Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances. 38 C.F.R. § 4.2.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score. The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996). During the periods on appeal, the Veteran has been assigned GAF scores ranging from 44 to 65. A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging from 61 to 70 are assigned where there are "mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994). The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V. The DSM-V has eliminated the GAF scale. However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.
As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e. "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas." Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126(a). 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below. See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

Following a review of the evidence of record, the Board finds that a 70 percent rating is warranted for the time period on appeal.

The Veteran contends that his PTSD is manifested by poor sleep, suicidal ideation, inability to sustain relationships, and avoidance of his Vietnam experience. See November 2009 Statement from the Veteran. These symptoms are further described in a November 2009 Statement from the Veteran's Sister, in which she noted the Veteran isolated himself from his family, had five failed marriages, appeared depressed, was argumentative and angry, and often talked of death and dying.

In July 2009, the Veteran submitted medical evidence of a PTSD diagnosis.

VA treatment records from August 2009 show the Veteran had nightmares about Vietnam and GAF scores of 55 were noted.

In a July 2010 VA treatment note, the Veteran reported suicidal ideation with no specific plan, and a GAF score of 50 was noted.

The Veteran was afforded a VA examination for PTSD in August 2010. He was noted to have a depressed mood. Sleep impairment was noted that would cause exhaustion. Remote and immediate memory were noted as normal, while recent memory was noted as mildly impaired. 

The examiner diagnosed PTSD. PTSD symptoms were noted as persistent re-experiencing of the traumatic event by recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness through efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, persistent symptoms of increased arousal through difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. These symptoms were noted as frequent, chronic, daily, moderate, PTSD symptoms.

There was no report that the PTSD caused or contributed to the Veteran's retirement from the postal office in 2004. The examiner noted that irritability, avoidance behaviors, hypervigilance, and feelings of alienation reduced the Veteran's reliability and productivity in occupational and social function.
An August 2009 VA treatment note shows the Veteran had difficulty sleeping due to nightmares, anger and memory issues, and chronic suicidal thoughts, without intent or plan. 

November 2010 VA treatment records show the Veteran reported depressed mood, poor sleep, inability to get along with others, fear, anxiety, and depression, but denied suicidal ideation.

A February 2011 VA treatment note shows the ongoing nature of the Veteran's anxiety, depression, sleep impairment due to nightmares, and passive thoughts of dying; however, suicidal ideation, homicidal ideation, and auditory or visual hallucinations were denied.

April 2011 VA treatment records show occasional suicidal ideation and a GAF of 50.

A June 2011 treatment record shows improvement with nightmares, although depression was noted to be the same, as well as occasional suicidal ideation.

VA treatment records from July 2011 to January 2012 show the Veteran's isolation and a GAF of 45. Problems with memory were shown to increase during this time period as well.

The Veteran was afforded another VA examination for his PTSD in April 2012. The examiner diagnosed mild PTSD. The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The symptoms associated with PTSD were listed as depressed mood, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events. The examiner pointed out many reliability issues that were presented through the Veteran's examination and noted that the facts as reported by the Veteran were suggestive of exaggeration.

The examiner noted that the Veteran's service-connected mental health issues did not prevent the Veteran from physical or sedentary work. The Veteran's ability to understand and follow instructions, ability to retain instructions as well as sustain concentration to perform simple tasks, ability to sustain concentration to task persistence and pace, ability to respond appropriately to co-workers, supervisors, or the general public, and ability to respond appropriately to changes in a work setting were all mildly impaired. A GAF of 65 was noted.

The Veteran's sister provided an additional statement in April 2012. She stated that his condition had declined and she had now taken on the role as his caregiver. She reminded him daily to take medication and sometimes even to eat. She prepared his meals daily, assisted him with cleaning, and provided transportation. She noted he was withdrawn from family and friends at times. She discussed his inability to hold a job, and described deterioration in his physical strength, as well as his declined walking ability.

A July 2012 VA treatment record shows the Veteran's report of poor sleep, increased nightmares, flashbacks, depression, and isolation that prohibited him from working. The psychiatrist noted an impression that the Veteran was "unable to participate in any gainful employment at this time due to his current mental illness." A GAF of 44 was recorded.

A September 2012 VA treatment record shows the Veteran's contact limited mainly to his sister who now had power of attorney over his finances because he continued to forget to pay bills, but stressed he had not been declared incompetent to make his own decisions. The Veteran reported suicidal ideation and no motivation. The Veteran declined hospitalization and the examiner noted that the Veteran's chronic passive suicidal ideation had been present for many years which suggested he was not at a greater risk of harming himself.

June 2013 and September 2013 VA treatment records show the Veteran continued to report issues with depression and anxiety evidenced by panic attacks, minimal energy, feelings of worthlessness, poor memory and concentration, poor sleep, and daily passive suicidal thoughts.
A January 2014 VA treatment record noted a continuation of the Veteran's previous symptoms, as well as occasional visual hallucinations of objects running across the floor.

The Veteran was afforded another VA examination for his PTSD in April 2014. The examiner diagnosed chronic PTSD, and noted that the symptoms were at least mild to moderate in severity. The examiner opined that the Veteran's PTSD symptoms resulted in mild to moderate impairments in psychosocial functioning and mild to moderate impairment in overall job productivity. The examiner noted the symptoms taken into account for the opinion included irritability, anger, chronic sleep disturbance and resulting fatigue, problems with motivation, attention and concentration problems. The Veteran stated he retired from the postal service because "[he] lost interest. [He] couldn't deal with it. [He] didn't have the energy." He further provided his barrier to employment was due to his lack of energy and desire to work, as well as his inability to concentrate.

The examiner noted the symptoms of PTSD manifested as depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. The Veteran also reported suicidal ideation, but denied a specific plan. The examiner noted that the Veteran managed his own finances and paid his bills. The Veteran reported he previously thought he had hallucinations of roaches in his home, but that they were actually in his home and this was not a hallucination.  

The Veteran was afforded another VA examination for his PTSD in March 2016. The examiner diagnosed chronic PTSD with depressive features. The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity. The examiner noted that the Veteran had 5 living children with whom he does not get along, limited contact with his brothers, and no close friends. The examiner noted that current symptoms of PTSD resulted in moderate impairments in psychosocial functioning and opined future employment would result in problems interacting effectively with supervisors, co-workers, and customers due to irritability and anger, reduced work performance due to attention, concentration, and short-term memory problems, problems completing tasks correctly and efficiently, and tardiness or absences secondary to fatigue from chronic sleep difficulty. 

The active symptoms of PTSD were noted as depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation or mood. The examiner noted manifestations of these symptoms included irritability, depression, mood disturbance due to health problems, isolation, and poor sleep, difficulty trusting others, frequent concerns regarding lack of progress with mental health, physical conditions, and other life circumstances, avoidance of Vietnam-related memories and stimuli, nightmares, difficulty with concentration and memory, low energy and motivation, and poor appetite. The examiner also noted the Veteran had intermittent thoughts of suicidal ideation.

Analysis

The Board finds that a 70 percent rating is warranted because the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: anger, lack of concentration, fatigue, depression, difficulty sleeping, irritability, anxiety, suicidal ideation, difficulty with memory, avoidance, difficulty trusting others, nightmares about Vietnam, hypervigilance, recurrent intrusive distressing recollections of combat, panic attacks, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships, decreased energy, and flashbacks.  See Mauerhan, 16 Vet. App. 436 (2002).

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation. See Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. May. 19, 2017). The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have been hospitalized or treated on an inpatient basis to establish suicidal ideation.  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation." Id. As applied, the suicidal ideation found throughout the time period on appeal is sufficient to establish the suicidal ideation symptom at a frequency and severity level consistent with a 70 percent rating in the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  Moreover, the Veteran's social impairment as demonstrated by impaired family relations and avoidance, show that when viewed holistically, looking at both social AND occupational impairment and the Veteran's history of ongoing symptoms, the Veteran's disability picture more nearly approximates a severity level warranting the 70 percent rating.   

In this regard, the Board finds that the Veteran's symptoms do not reflect total occupational and social impairment. During the appeal period, the Veteran has not had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. At one point during the appeal period the Veteran's sister provided evidence that the Veteran needed help with performance of activities of daily living, although this was a result of a combination of issues, and not solely due to his PTSD. The Veteran does have relationships with others, albeit impaired.  Therefore, a disability rating in excess of 70 percent is not warranted.

The Board notes that the Veteran's representative has raised the question of whether an extraschedular rating may be warranted for the Veteran's PTSD.  See the March 2017 Appellate Brief, at 2.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate. The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability, to include the Veteran's suicidal ideation.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.. Moreover, the symptoms listed in 38 C.F.R. § 4.130  are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment. The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional effects that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





	(CONTINUED ON NEXT PAGE)
III. Earlier Effective Date

Relevant Laws and Regulations

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110(a). The implementing regulations similarly specify that in cases of reopened claims for service connection, the effective date is also the date of receipt of claim or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(r) (2016). 

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016). The term "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2016).

Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary. See 79 Fed. Reg. 57,660 (Sept. 25, 2014). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase, and revised 38 C.F.R. § 3.400(o)(2). These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case. Id. at 57,686.

Under the former regulations governing informal claims, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155 (2014).

Under the former regulations, reports of examination or hospitalization from VA, private physicians, or state or other institutions, may be accepted in certain circumstances as claims for increase or claims to reopen. 38 C.F.R. § 3.157(a) (2014). Significantly, receipt of such reports of examination or hospitalization may only be accepted as an informal claim for increased benefits if a formal claim for compensation has been previously allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree. 38 C.F.R. § 3.157(b) (2014). With respect to evidence from a private physician or layman in particular, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits. 38 C.F.R. § 3.157(b)(2) (2014).

Analysis

The Veteran asserts that an effective date earlier than July 13, 2009, should be assigned for the award of service connection for PTSD. In particular, the Veteran argued that the effective date should be the date of the original claim. See January 2011 Notice of Disagreement.

By way of background, the Veteran filed VA Form 21-526 in December 2005 initiating a service connection claim for PTSD. The RO denied this claim in an unappealed January 2007 rating decision on the basis that service treatment records did not show evidence of PTSD and no additional evidence had been received. The Veteran did not appeal the January 2007 rating decision, nor did he submit new and material evidence within one year of receiving notice of the decision. As such, the January 2007 rating decision became final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). Although the Veteran continued to be treated for his psychiatric problems following the January 2007 rating decision, he did not file an application to reopen his service connection claim until July 2009. Indeed, in a letter received by the VA on July 13, 2009, the Veteran indicated that he wished to reopen his compensation claim for PTSD. The RO ultimately granted service connection for PTSD in an August 2010 rating decision, assigning an effective date for the award of July 13, 2009, the date VA received his application to reopen. The Veteran disagreed with the assigned effective date, and perfected this appeal.

The key question at issue is whether the Veteran filed an application to reopen his psychiatric disability claim at any time from January 2007 to July 2009. The Board has carefully reviewed the record and can identify no communication from the Veteran which may reasonably be considered to be a claim to reopen his service-connection claim for a psychiatric disability prior to the letter received on July 13, 2009. See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits). The Veteran and his representative have not pointed to any such specific claim. 

The Board recognizes that VA treatment records dated from September 2008 to June 2009 demonstrate that the Veteran received continued treatment for his psychiatric disabilities. While reports of examination or hospitalization from VA may be accepted in certain circumstances as claims for increase or claims to reopen under former 38 C.F.R. § 3.157(a) (2014), the mere existence of medical evidence which refers to a disability does not establish an intent on the part of a veteran to seek benefits for that disorder. See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought). In this case, although the VA outpatient treatment reports refer to the Veteran being treated for PTSD and other psychiatric problems, they do not in any way indicate that he wished to file a claim for benefits.

In summary, the Board finds the preponderance of the evidence is against the claim for entitlement to an effective date earlier than July 13, 2009, for the grant of service connection for PTSD. The date of the Veteran's application to reopen his previously-denied service-connection claim, as explained above, was July 13, 2009. There was no earlier claim pending. The benefit sought on appeal is accordingly denied.

IV. TDIU

Relevant Laws and Regulations

Under the applicable criteria, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. See 38 C.F.R. §§ 3.340(a)(1), 4.15. 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

A total disability rating for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Analysis

As has been discussed in the law and regulations section above, TDIU may be awarded on either a schedular basis or an extraschedular basis. As explained below, in this case only the schedular basis need be considered.

The Veteran is service-connected for PTSD, rated 70 percent disabling; esotropia, right eye, with diplopia, rated 30 percent; and chronic brain syndrome, post encephalitic, rated 10 percent disabling. A combined 80 percent disability rating is in effect. The Veteran's contention is that these three service-connected disabilities, alone, cause him to be unemployable. 

The Veteran meets the criteria for schedular consideration of TDIU because he has three disabilities with one disability rated as 40 percent or greater, and a combined disability rating 70 percent or greater. For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's three service-connected disabilities, alone, do not foreclose his ability to follow a substantially gainful occupation. 

The Veteran asserted in his April 2012 formal claim for TDIU that his service-connected disabilities affected full-time employment since sometime in 2009. In a March 2016 statement, the Veteran asserted he retired in 2004 due to his service-connected disabilities.

The record reflects that the Veteran last worked full time as a mail carrier, and retired approximately twelve years ago. There is no indication in the record that the Veteran was unable to maintain gainful employment at the time of his retirement as a result of his service-connected disabilities. In a March 2016 VA examination, the Veteran reported retirement due to job stress and situational stress that included working with his wife as they were going through a divorce. Although the circumstances of the Veteran's retirement twelve years ago do not demonstrate the current impact of the Veteran's service-connected disabilities on his employability, analysis of these circumstances is in fact relevant to the Veteran's TDIU claim in light of his own assertions that his service-connected disabilities affected his retirement. The Board recognizes that the Veteran's service-connected disabilities may have been present prior to the Veteran's retirement; however, there is no evidence for or against a finding that such disabilities rendered the Veteran unemployable at the time of his retirement. 

More recent evidence of record does however support a finding that the Veteran's service-connected disabilities, as they exist today, do not render the Veteran unable to secure and follow a substantially gainful occupation. 

Indeed, after reviewing the Veteran's claims file, medical history, and recent examinations, the August 2010 VA examiner specifically found in pertinent part, that the Veteran's PTSD resulted in moderate impairment of occupational functioning through reduced reliability and productivity. The examiner noted the Veteran's irritability, avoidance behaviors, hypervigilance, and feelings of alienation would contribute to reduced reliability and productivity. The examiner noted that there was no report that the Veteran's PTSD caused or contributed to his retirement in 2004.

An April 2012 VA examiner concluded after review of the record and upon examination of the Veteran that the Veteran's PTSD resulted, in pertinent part, in mild occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran's mental health conditions (PTSD and chronic brain syndrome) did not prevent his ability to do physical and sedentary work, but provided he might be mildly impaired in his ability to understand and follow instructions, ability to retain instructions as well as sustain concentration to perform simple tasks, ability to sustain concentration to task persistence and pace, ability to respond appropriately to coworkers, supervisors, or the general public, and ability to respond appropriately to changes in the work setting.

In an April 2012 VA general examination, the examiner noted that the Veteran contended he was unemployable due to his eye condition that prevented him from driving and a nonservice-connected right leg osteoarthritis that caused gait impairment and prevented him from standing or sitting for prolonged periods or lifting or carrying. The examiner opined that the Veteran's chronic brain syndrome and bilateral rectus palsy (eye disability) mildly impacted physical and sedentary labor due to short and long term memory loss, although the examiner noted that the Veteran was able to answer questions during the interview without evidence of memory loss.

In July 2012, the Veteran's VA psychiatrist noted that the Veteran was "unable to participate in any gainful employment at this time due to his current mental illness." However, there was no rationale provided for this opinion. Therefore, the Board affords this opinion very little probative weight.

A January 2014 VA eye examiner noted that the Veteran's eye condition impacted his ability to work. The examiner noted that his eye condition caused depth problems.

An April 2014 VA examiner concluded after review of the record and upon examination of the Veteran that the Veteran's PTSD resulted in mild to moderate impairment in overall job productivity. The examiner opined that the Veteran's irritability and anger may result in difficulties interacting with others, chronic sleep disturbance and fatigue may contribute to frequent tardiness, problems with motivation may result in some absences, and attention and concentration problems may result in increased errors and reduced efficiency. The examiner noted that the Veteran stated he was unable to work due to lack of energy or desire to work, as well as being unable to concentrate on work. He also stated that his nonservice-connected hip problems limited his mobility and ability to perform some physical tasks.

A March 2016 VA examiner concluded, after review of the record and upon examination of the Veteran, that the veteran's PTSD resulted, in pertinent part, in occupational impairment with reduced reliability and productivity. The examiner then explained the Veteran's irritability and anger would likely result in problems interacting effectively with supervisors, co-workers, and customers; his attention, concentration, and short-term memory problems would likely result in reduced work performance and problems completing tasks correctly and efficiently; and his chronic sleep difficulty, fatigue, and low motivation would likely result in tardiness and absences.

The VA examiners did not opine that the Veteran is in fact currently able to engage in substantially gainful employment. Rather, the examiners found that the Veteran's service-connected disabilities in and of themselves did not prevent the Veteran from engaging in gainful employment. 

The Board acknowledges that the Veteran may very well be unable to engage in employment at this time based on his disability picture as a whole. Indeed, VA outpatient treatment records on file indicate that the Veteran currently receives treatment for multiple nonservice-connected disabilities such as osteonecrosis, arthralgia of the hip, impotence of organic origin, and hypercholesterolemia. Crucially however, as noted above, impairment caused by nonservice-connected disabilities is not to be considered in evaluating a veteran's claim for TDIU. See 38 C.F.R. §§ 3.341, 4.16, 4.19. The VA examiners' conclusions appropriately assess the impact that the Veteran's service-connected disabilities alone have on his employability. 

The Board notes that the VA examiners based their assessments on a review of the record, review of current and prior examination results, interview results, and their own professional assessment that although the Veteran would have problems in an occupation, this was not a bar to employment. The VA examiners' opinions are supported by clear rationale that take into account the Veteran's previous work experience, his current symptoms, and his current problems due to those symptoms. The opinions have support in the record, and the Board finds the opinions highly probative. 

The Board does not in any way disagree that the Veteran's service-connected disabilities limit his employability. The Board believes, however, that the symptomatology associated with such disabilities is appropriately compensated via the combined 80 percent rating which is currently assigned. Loss of industrial capacity is the principal factor in assigning schedular disability ratings. See 38 C.F.R. §§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1  states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

The question to be answered in this case is whether the Veteran is precluded from securing and following a substantially gainful occupation due to his service-connected disabilities.  The evidence of record, taken as a whole, portrays the Veteran as having employment-related problems caused by his service-connected disabilities. However, the evidence does not indicate that he cannot engage in substantially gainful employment due to such problems. The benefit sought on appeal is denied.

The Board adds that referral to the Director of the Compensation and Pension Service for extra-schedular consideration in TDIU claims only applies to those TDIU claims that do not meet the percentage standard set forth in 38 C.F.R. § 4.16(a). See 38 C.F.R. § 4.16(b). Because § 4.16(a) is applicable to the Veteran's service-connected disabilities for consideration of TDIU, 38 C.F.R. § 4.16(b) does not have to be addressed by the Board in the instant case. See Stevenson v. West, 17 Vet. App. 91   (1999); Beaty v. Brown, 6 Vet. App. 532 (1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code of Federal Regulations, provides a discretionary authority for a TDIU rating in cases where § 4.16(a) does not apply." (Emphasis added)]. Therefore, the matter of the Veteran's entitlement to TDIU does not warrant referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).



ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted.

An effective date prior to July 13, 2009, for the grant of service connection for PTSD is denied.

A TDIU is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


